Mr. Justice Sharswood
delivered the opinion of the court,
We think the first, third, fourth and fifth assignments of error must be sustained, but not the second.
The defendant below was accommodation endorser for Stine on two notes, which had been discounted by the bank, and being unpaid at maturity were duly protested. Stine procured Cake to *306endorse renewal notes and sent them to the bank, who retained them, until at least after one of them had fallen due, and then informed Stine that they had not accepted them. No notice of non-payment was given to Cake on these notes. This suit was instituted on the first notes. It is the very case of Hart v. Boller, 15 S. & R. 162, in which this court held that it was error to take from the jury the question whether the renewal notes were accepted in payment.
We think, too, that Overholt v. The National Bank of Mount Pleasant, 1 Norris 490, is directly in point on the question raised as to the usurious interest received by the bank. It was there decided that where there has been a series of renewal notes given for the continuation of the same original loan, the taint of usury in the first transaction follows down the descent through the whole line, and when, therefore, a national bank sues to recover its debt on the last of the series of renewal notes, the borrower is entitled to credit for all the interest he has paid from the beginning on the loan, and not merely to' the excess above the lawful rate.
Judgment reversed and venire facias de novo awarded.